IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00178-CV

GEORGE PAPPAS,
                                                           Appellant
v.

CITY OF WAXAHACHIE, TEXAS,
WAXAHACHIE FIREFIGHTERS' &
POLICE OFFICERS' CIVIL SERVICE
COMMISSION, GAYLE SIMMS
& CHARLES EDGE,
                                                           Appellees



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 88719


                       MEMORANDUM OPINION


      Appellant has filed a “Motion for Voluntary Dismissal.” See TEX. R. APP. P.

42.1(a)(1). He seeks dismissal of this appeal with costs to be assessed against the party

incurring them.
       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled, and the certificate of conference represents that Appellees

do not oppose this motion. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.




                                                REX D. DAVIS
                                                Justice



Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed November 20, 2014
[CV06]




Pappas v. City of Waxahachie                                                       Page 2